Exhibit 10.17 Compensation Arrangement for Michael Bozora and Timothy Redpath Michael Bozora and Timothy Redpath, are President and CEO, respectively of Company.They receive each $20,833.33 per month as compensation for their executive functions.They are also reimbursed for their expenses associated with their activities as officers and executives of Company.Messrs. Bozora and Redpath also each have 6 stock options as Directors and 24 stock options as officers see “Equity Compensation Plan Information” in the Prospectus.
